Title: From Thomas Jefferson to Cambray, 10 September 1789
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de



Dear Sir
Paris Sep. 10. 1789.

I am honoured with your favor of August 17. on the subject of the letter and papers I sent on your behalf to Mr. Petrie Consul  of France at Charlestown. That letter was dated Aug. 21. 1788. It went from hence by a Mr. Hall, an American gentleman who was going to one of the seaports of France, and who promised to send it by the first vessel. He took other letters for me at the same time, to which I have received answers from the persons in America to whom they were addressed. Hence I presume that to Mr. Petrie went safely also, tho’ I have no acknolegement of it. Indeed he would naturally write to you on the subject rather than to me. Having obtained a leave of absence for 6. months, I am just about leaving this place for America. But as I shall not be further South than Virginia during my visit to that country, it will not be possible for me to hear from Mr. Petrie. However I shall certainly omit no occasion which may offer of being useful to you and of convincing you of those sentiments of esteem & attachment with which I have the honor to be Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

